PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,524,660
Issue Date: December 20, 2016
Application No. 14/289,008
Filed: May 28, 2014
Attorney Docket No. Q210468
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request for Refund filed March 24, 2021.  

The request is DISMISSED.
Applicant files the above request for refund of ($4,100.00), stating “While the payments showed up in the transaction section of Patent Center and in the Financial Manager account for… the petition never went through due to EFS internal error.  User was directed to refile the petition, pay the petition and maintenance fees again”.
In view of the above and a review of the Office finance records for the above-identified application, the request for refund cannot be granted.  The finance records show only one petition fee and maintenance fee charged to petitioner’s deposit account on March 08, 2021. 
There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  If the person signing the petition desires to receive future correspondence regarding this application, the appropriate power of attorney documents must be submitted.  While a courtesy copy of this decision is being mailed to the person signing the petition, all future correspondence will be directed to the address currently of record until appropriate instructions are received.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  
	

/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions


cc: 	BRYANT WADE
HARNESS, DICKEY & PIERCE, P.L.C.
5445 CORPORATE DRIVE
SUITE 200
TROY, MI 48098